                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

EDWARD EUGENE WILLIAMS,

              Plaintiff,                          Case No. 2:19-cv-10283
                                                  District Judge David M. Lawson
v.                                                Magistrate Judge Anthony P. Patti

ANDREOPOULOS & HILL, et al.,

           Defendants.
_________________________/

ORDER DENYING PLAINTIFF’S MARCH 3, 2021 MOTION TO RELATE
AND CONFIRM (ECF No. 62), DENYING PLAINTIFF’S MARCH 18, 2021
 MOTION FOR AN EXTENSION OF TIME TO RESPOND (ECF No. 65),
 and DENYING PLAINTIFF’S MARCH 18, 2021 MOTION (ECF No. 66)

A.    Background

      In this lawsuit, Plaintiff sues a multitude of Defendants, only some of whom

have appeared. Judge Lawson has referred this case for all pretrial proceedings.

(ECF No. 26.)

      Currently pending before the Court are several dispositive motions, which

include motions to dismiss filed by Defendants Bullington, Dezes, Andreopoulos

& Hill, and Colombo. (ECF Nos. 29, 35, 48, 50, 53-55.) On March 5, 2021, the

Court granted Plaintiff’s motion for an extension of time within which to file a

written response to the pending motions to dismiss and extended his response
deadline up to and including April 9, 2021. (ECF Nos. 60; ECF No. 61,

PageID.319.)

      On March 18, 2021, Plaintiff filed what appears to be a single, collective

response, which is comprised of fifty-four pages, including: (a) thirty-four

handwritten pages – a response, a “statement of the claim/definite statements,” an

index of authorities and table of contents, a brief, a statement of material facts, a

standard of review, argument, and conclusion & relief sought; and, (b) twenty

pages of exhibits. (ECF No. 67.) Defendant Columbo has filed a reply (ECF No.

68), as have Defendants Bullington and Gershel (ECF No. 70).

B.    Discussion

      Before the Court addresses Defendants’ pending dispositive motions, it

wishes to address Plaintiff’s three March 2020 motions.

      1.     Plaintiff’s “motion to relate and confirm”

      On March 3, 2021, Plaintiff filed a “motion to relate and confirm” (ECF No

62), which seems to mention his February 4, 2021 motion, the title of which sought

an extension of time as well as leave to “amend and suppl[e]ment definite

statements.” (ECF No. 60, PageID.305.) To the extent Plaintiff seeks the Court’s

decision as to his February 4, 2021 motion (ECF No. 60), the request is denied as

moot, because the Court has already issued its ruling (ECF No. 61). The Court’s

March 5, 2021 order appears to have crossed in the mail with Plaintiff’s instant

                                           2
motion, which was post-marked March 3, 2021. (ECF No. 62, PageID.323.) In

any event, the Court: (1) extended Plaintiff’s response deadline up to and

including Friday, April 9, 2021, which – incidentally – he since accomplished on

March 18, 2021 (ECF No. 67); (2) denied his request to the extent it sought leave

to amend his operative pleading, i.e., his original complaint (ECF No. 1); and, (3)

directed the Clerk to strike certain independently filed exhibits (ECF No. 33) from

the record. (ECF No. 61, PageID.319.) Thus, the Court’s March 5, 2021 order

also seems to have addressed Plaintiff’s instant motion to the extent it seeks an

opportunity to submit more material to the Court or requests leave to amend and

supplement his statement of claim (ECF No. 1, PageID.9, 11-13). (See ECF No.

62, PageID.320-322.)

      Finally, Plaintiff’s March 3, 2021 motion requests the Court to “enter his

motion to compel discovery[.]” (ECF No. 62, PagID.322.) Perhaps this is a

reference to his August 4, 2020 motion to compel discovery (ECF No. 20), which

the Court denied without prejudice on September 23, 2020 (ECF No. 23). Much of

what the Court said at that time remains true today:

      To the extent [Plaintiff] seeks an order compelling discovery, [his
      request] is premature, because Defendants have yet to appear, and, in
      any event, it is not clear whether they – as opposed to Clerk of the
      Court – were served with discovery (see ECF No. 20, PageID.66, 69).
      Once service is effected and appearances are made, Plaintiff and
      Defendants will be permitted to exchange disclosures and discovery,
      consistent with Fed. Rules Civ. P. 26 to 37. These are not to be filed

                                          3
      with the Court, unless expressly permitted by E.D. Mich. LR 26.2
      (“Filing Discovery Material”).

(ECF No. 23, PageID.98-99.) Although many Defendants have since appeared,

many have not. Moreover, those who have appeared and filed a dispositive motion

are challenging the face of the operative pleading, which usually does not require

discovery. See, e.g., Fed. R. Civ. P. 12(d) (“Result of Presenting Matters Outside

the Pleadings.”). Finally, to the extent Plaintiff’s request seeks to compel

discovery already served (about which more will be said below), it does not

comply with E.D. Mich. LR 37.2 (“Form of Discovery Motions”) (“Any discovery

motion filed pursuant to Fed. R. Civ. P. 26 through 37, shall include, in the motion

itself or in an attached memorandum, a verbatim recitation of each interrogatory,

request, answer, response, and objection which is the subject of the motion or a

copy of the actual discovery document which is the subject of the motion.”).

      2.     Plaintiff’s motion for an extension of time within which to
             respond

      At the same time that he filed the aforementioned dispositive motion

response (ECF No. 67), Plaintiff also sought a 30-day extension of time within

which to respond to Defendants Gershel and Bullington’s December 17, 2020

motion to dismiss (ECF No. 29) and Defendant Columbo’s motion to dismiss (ECF

Nos. 53-55). (ECF No. 65, PageID.351.) According to Plaintiff, who is in the

custody of the Alabama Department of Corrections, health conditions within the
                                      4
prison population at Staton Correctional Center have resulted in quarantine, and he

is “without law research to respond to the Court . . . .” (Id.) Defendants

Bullington and Gershel object to this request “for an extension of time to file a

further response[,]” because, inter alia, “Plaintiff’s lengthy response . . . with

references to various legal authorities clearly obtained from the prison law library

casts doubt on his excuse for additional time to respond[.]” (ECF No. 70,

PageID.418, 420.) In other words, they contend that Plaintiff’s response (ECF No.

67) is evidence that “Plaintiff has had access to the prison law library to conduct

his research.” (Id., PageID.421.)

      Upon consideration, the Court declines to permit a further response to any of

the currently-pending motions to dismiss, which were filed as early as December

17, 2020 or as late as January 8, 2021. (ECF Nos. 29, 35, 48, 50, and 53-55.) The

Court has already issued orders requiring Plaintiff’s responses to these motions

(ECF Nos. 36, 51, 59), and, on March 5, 2021, it granted Plaintiff’s motion to

extend (ECF Nos. 60, 61). The Court is now in receipt of a lengthy response (ECF

No. 67), which is described more fully above, and it should suffice for the Court’s

consideration of the pending motions to dismiss, which are based on Fed. Rules

Civ. P. 8(a)(2) and/or 12(b)(6) and which are evaluated by looking at the face of

the operative pleading – i.e., Plaintiff’s original, January 29, 2019 complaint (ECF

No. 1).

                                           5
      3.     Plaintiff’s “motion to relate and order compelling disclosure or
             discovery [and] scheduling status conference ‘at bench’”

      It is not entirely clear what Plaintiff seeks by his “motion to relate and order

compelling disclosure or discovery [and] scheduling status conference ‘at

bench[,]’” although he seems to refer to:

      1.     the order(s) referring pretrial matters (e.g., ECF Nos. 7, 15, 18,
             26);

      2.     the September 23, 2020 order (ECF No. 23), which in part
             concerned a request for status conference and discovery (ECF
             No. 19) and a motion to compel discovery, writ of mandamus,
             and disclosures (ECF No. 20);

      3.     the October 29, 2020 summonses (ECF No. 27);

      4.     Federal Rules of Civil Procedure 26(a), 33 and 34; and,

      5.     Fed. R. Evid. 201 (“Judicial Notice of Adjudicative Facts”).

(ECF No. 66, PageID.354-355.)

      To the extent Plaintiff requests that the Court schedule a status conference

and/or enter an order compelling “discovery, disclosure of all relevant facts

through interrogatories, depositions[,]” and/or issue a scheduling order, the

requests are premature. Twelve of the twenty-seven Defendants have yet to

appear, and – as noted earlier – the pending motions to dismiss are based on Fed.

Rules Civ. P. 8(a)(2) and/or 12(b)(6), either of which is evaluated by looking at the

face of the operative pleading, which at this point is Plaintiff’s original complaint


                                            6
(ECF No. 1). If Plaintiff’s complaint survives the motions to dismiss (and/or when

the other twelve Defendants appear), then the Court will be in a better position to

conduct a Fed. R. Civ. P. 16 pretrial or scheduling conference or consider

discovery-related motions under Fed. Rules Civ. P. 26-37. Plaintiff is reminded

that the Court will not compel discovery under Rule 37 before a Rule 26(f)

conference has occurred, discovery requests have actually been served, or a

response to properly served discovery has become due under the Federal Rules of

Civil Procedure.

C.    Order

      In accordance with the foregoing, Plaintiff’s March 3, 2021 motion to relate

and confirm (ECF No. 62) is DENIED; Plaintiff’s March 18, 2021 motion for an

extension of time to respond (ECF No. 65) is DENIED; and, Plaintiff’s March 18,

2021 motion (ECF No. 66) is DENIED.

      As for the pending motions to dismiss (ECF Nos. 29, 35, 48, 50, 53-55), I

will issue a report and recommendation under separate cover. Finally, Plaintiff is

encouraged to make clear: (1) the purpose of his filings; and, (2) where

appropriate, the basis for his filing, such as a rule governing pleadings and motions

(e.g., Fed. Rules Civ. P. 7-16, E.D. Mich. LRs 7.1-15.1) or disclosures and

discovery (e.g., Fed. Rules Civ. P. 26-37, E.D. Mich. LRs 26.1-37.2). The Court is



                                          7
in the best position to consider Plaintiff’s requests when their purpose and the

Court’s authority to act is apparent.

      IT IS SO ORDERED.


Dated: May 12, 2021
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE




                                          8
